Citation Nr: 0629720	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  99-14 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for alcohol dependence.

2.  Entitlement to service connection for chest pains, 
including as due to an undiagnosed illness.

3.  Entitlement to service connection for headaches, 
including as due to an undiagnosed illness.

4.  Entitlement to service connection for memory loss, 
including as due to an undiagnosed illness.

5.  Entitlement to service connection for a sleep disorder, 
including as due to an undiagnosed illness.

6.  Entitlement to service connection for chronic fatigue, 
including as due to an undiagnosed illness.

7.  Entitlement to service connection for shortness of 
breath, including as due to an undiagnosed illness.

8.  Entitlement to service connection for anxiety, paranoia, 
blackouts and nervousness, including as due to an undiagnosed 
illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from March 1977 to March 1981 
and from May 1986 to August 1992, including in the Southwest 
Asia theater of operations during the Persian Gulf War. 

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In November 2000, the Board remanded these claims to the RO 
for additional action.  At that time, the veteran's appeal 
included a claim of entitlement to service connection for 
joint pains, including as secondary to an undiagnosed 
illness.  However, in a rating decision dated May 2002, the 
RO granted this claim; it is thus no longer before the Board 
for appellate review.  (In a Statement of Accredited 
Representation in Appealed Case dated April 2006, the 
veteran's representative asserts that this claim is still 
active.  He points out that the veteran was seeking service 
connection for joint pains affecting multiple joints and 
that, in its May 2002 rating decision, the RO limited its 
grant of service connection for joint pains to include only 
one joint: the shoulder.  The Board acknowledges the 
representative's assertion, but notes that the rating 
decision at issue does not support this assertion.  Rather, 
it shows an award of service connection for joint pains based 
on a discussion of multiple joints.)  

The Board again addresses the claims of entitlement to 
service connection for chest pains, headaches, memory loss, 
chronic fatigue and blackouts, all including as due to an 
undiagnosed illness, and alcohol dependence in the REMAND 
portion of the decision below and REMANDS these claims to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.

In a Statement of Accredited Representation in Appealed Case 
dated April 2006, the veteran's representative raises a claim 
of entitlement to service connection for a cardiac disorder.  
The Board refers this matter to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  VA provided the veteran with adequate notice and 
assistance with regard to the claims being decided.

2.  The veteran served on active duty in the Persian Gulf in 
support of Operation Desert Storm.

3.  The veteran's sleep disorder is attributable to 
obstructive sleep apnea and periodic limb movement disorder, 
known diagnosed illnesses, and is not related to service.

4.  There are no objective indications of record of shortness 
of breath.  

5.  The veteran's anxiety, paranoia and nervousness are 
attributable to schizophrenia, a known diagnosed illness, and 
are not related to service.

6.  Schizophrenia did not manifest to a compensable degree 
within a year of the veteran's discharge from service.  


CONCLUSIONS OF LAW

1.  A sleep disorder was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.317 (2005).

2.  Shortness of breath was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.317 (2005).

3.  Anxiety, paranoia and nervousness were not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will notify the claimant and the claimant's representative, 
if any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, with regard to the 
claims now being decided, VA strictly complied with the 
notification and assistance provisions of the VCAA such that 
the Board's decision to proceed in adjudicating these claims 
does not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
or her service connection claim, it will then assign such an 
award a disability rating and an effective date.  Id. at 486.

In this case, VA provided the veteran VCAA notice on his 
claims for service connection by letter dated January 2004, 
after initially deciding those claims in a rating decision 
dated August 1998.  However, VCAA notice was not mandated at 
the time of the RO decision; therefore, the RO did not err by 
providing the veteran remedial notice.  Rather, the timing of 
such notice reflects compliance with the requirements of the 
law as found by the Court in Pelegrini II.  The content of 
such notice also reflects compliance with the requirements of 
the law as found by the Court in Pelegrini II.  

In the January 2004 notice letter, VA acknowledged the 
veteran's claims, noted what the evidence needed to show to 
substantiate that claim, listed the type of evidence that 
would best do so, informed the veteran of VA's duty to assist 
and explained to him that it was developing his claims 
pursuant to that duty.  VA identified the evidence it had 
received in support of the veteran's claims and the evidence 
VA was responsible for securing.  VA indicated that it would 
make reasonable efforts to help the veteran get the evidence 
necessary to support his claims provided he identified the 
sources thereof, but that ultimately, it was his 
responsibility to ensure the RO's receipt of all such 
evidence.  VA advised the veteran to identify or send 
directly to the RO any evidence or information he thought 
would support his claims.  

The content of this notice letter does not reflect compliance 
with the requirements of the law as found by the Court in 
Dingess/Hartman.  It does not include a discussion regarding 
disability ratings or effective dates.  The veteran is not 
prejudiced as a result thereof, however, as the disposition 
in this case is unfavorable.  Bernard, 4 Vet. App. at 394.  
Therefore, any question relating to the appropriate 
disability rating or effective date to be assigned a grant of 
service connection is rendered moot.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims for service 
connection.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  
Specifically, VA secured and associated with the claims file 
all evidence the veteran identified as being pertinent to 
that claim, including service medical and personnel records, 
VA treatment records and records from the Social Security 
Administration (SSA).  VA also conducted medical inquiry in 
an effort to substantiate the veteran's claims by affording 
him VA examinations, during which examiners discussed the 
nature and etiology of the disorders at issue in this appeal.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103, 115 (2005), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006) (holding that an error, whether 
procedural or substantive, is prejudicial when the error 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect to the extent that it affects the essential 
fairness of the adjudication).  



II.  Analysis of Claims

The veteran seeks service connection for various medical 
conditions, including a sleep disorder, shortness of breath, 
anxiety, paranoia and nervousness.  He asserts that these 
conditions developed as a result of his active service, 
including in the Persian Gulf in support of Operation Desert 
Storm.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed for certain diseases, 
including psychoses, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

With regard to claims for service connection under 38 
U.S.C.A. § 1117 based on service in the Persian Gulf, the law 
provides the following:

(a)(1) The Secretary may pay compensation 
under this subchapter to a Persian Gulf 
veteran with a qualifying chronic 
disability that became manifest (A) 
during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 
percent or more during the presumptive 
period prescribed under subsection (b).

(a)(2) For purposes of this subsection, 
the term "qualifying chronic disability" 
means a chronic disability resulting from 
any of the following (or any combination 
of any of the following): (A) An 
undiagnosed illness; (B) A medically 
unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of 
signs or symptoms; 
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants 
a presumption of service connection.

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.

* *

(f) For purposes of this section, the 
term "Persian Gulf veteran" means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West 2002).

The regulation implementing the foregoing statute provides, 
in relevant part, that except as provided otherwise, VA shall 
pay compensation in accordance with chapter 11 of Title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability, 
provided that such disability (I) became manifest either 
during active duty in the South West Asia theater of 
operations during the Gulf War, or to a compensable degree no 
later than December 31, 2006, and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2005).

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R.
§ 3.317(a)(3) (2005).  Disabilities that have existed for at 
least six months and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered "chronic."  38 C.F.R. § 3.317(a)(4) 
(2005).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

1.  Sleep Disorder

As previously indicated, the veteran in this case served on 
active duty from March 1977 to March 1981 and from May 1986 
to August 1992, including in the Southwest Asia theater of 
operations during the Persian Gulf War.  His service medical 
records reflect that, during these time periods, he did not 
complain of or receive treatment for sleeping difficulties.  

Since discharge, however, he has sought treatment for such 
difficulties.  He first reported that he was having sleeping 
problems in 1997.  In March 2001, during a VA general medical 
examination, he again complained of sleeping problems.  Since 
then, the veteran has undergone sleep studies and physicians 
have confirmed that the veteran has a sleep disorder. 

Initially, physicians attributed the veteran's sleeping 
problems to variously diagnosed psychiatric disorders.  More 
recently, however, they attributed the problems to 
obstructive sleep apnea with periodic limb movement disorder.  
During a VA examination conducted in November 2003, a 
pulmonologist opined that these disorders were not related to 
the veteran's military experience. 

The veteran has submitted no evidence other than his own 
assertions refuting the VA examiner's opinion and linking his 
sleeping disorder to his active service.  These assertions 
are insufficient to establish the necessary nexus in this 
case as the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge to render 
his own opinion on causation competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions).  

In addition, service connection for a sleeping disorder may 
not be presumed in this case because medical professionals 
have attributed this disorder to known diagnosed illnesses, 
most recently, to obstructive sleep apnea and periodic limb 
movement disorder.  

In light of the foregoing, the Board concludes that a 
sleeping disorder was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  
The evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution of this claim and the claim must be denied.

2.  Shortness of Breath

According to the veteran's service medical records, during 
the veteran's periods of active service, the veteran did not 
complain of or receive treatment for shortness of breath.  He 
first reported this problem in 1996.  In March 2001 and July 
2001, during VA general medical and respiratory examinations, 
he again complained of shortness of breath.  During the 
latter examination, an examiner diagnosed respiratory 
distress.  Since then, however, the veteran has undergone 
multiple pulmonary function tests and physicians, including a 
VA examiner who evaluated the veteran in November 2003, have 
indicated that the veteran has no respiratory abnormalities.  
During the November 2003 VA examination, a pulmonologist 
opined that the alleged respiratory disorder was not related 
to the veteran's military experience. 

There is simply no objective indication of record of 
shortness of breath.  Again, given that the veteran is a 
layperson with no special training in medicine, his 
assertions are insufficient to diagnose such a condition.  

In light of the foregoing, the Board concludes that shortness 
of breath was not incurred in or aggravated by service and 
may not be presumed to have been so incurred.  The evidence 
is not in relative equipoise; therefore, the veteran may not 
be afforded the benefit of the doubt in the resolution of 
this claim and the claim must be denied.

3.  Anxiety, Paranoia and Nervousness 

During the veteran's periods of active service, the veteran 
did not complain of or receive treatment for mental health 
problems.  He first reported such problems in 1996.  Since 
then, including during VA examinations conducted in March 
2001, September 2003 and October 2003, physicians have 
attributed these complaints to the veteran's psychiatric 
disorders, variously diagnosed since the 1990s, most recently 
as schizophrenia, paranoid type.  No physician has opined 
that any psychiatric disorder is related to the veteran's 
active service.  

The veteran has submitted no competent evidence etiologically 
relating a psychiatric disorder manifested by anxiety, 
paranoia and/or nervousness to either of his periods of 
active service.  In addition, service connection for anxiety, 
paranoia and/or nervousness may not be presumed because 
medical professionals have attributed this disorder to a 
known diagnosed illness, most recently, to schizophrenia and 
there is no evidence that such disease manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  

In light of the foregoing, the Board concludes that anxiety, 
paranoia and nervousness were not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
The evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution of this claim and the claim must be denied.


ORDER

Service connection for a sleep disorder, including as due to 
an undiagnosed illness, is denied.

Service connection for shortness of breath, including as due 
to an undiagnosed illness, is denied.

Service connection for anxiety, paranoia and nervousness, 
including as due to an undiagnosed illness, is denied.




REMAND

The veteran also claims entitlement to service connection for 
chest pains, headaches, memory loss, chronic fatigue and 
blackouts, all including as due to an undiagnosed illness, 
and alcohol dependence.  Additional development is necessary 
before the Board can decide these claims.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the information needed to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to that claim.  With regard to 
these particular claims, the RO has not yet satisfied these 
duties.  

First, in a letter dated January 2004, the RO provided the 
vet
era
n 
VCA
A 
not
ice
on the claims being remanded.  However, given recent 
dec
isi
ons 
of 
the 
Cou
rt, 
not
ed
above, such notice is now considered inadequate.  VA should 
thu
s 
cur
e 
thi
s
procedural deficiency on remand by sending the veteran a more 
com
pre
hen
siv
e
VCAA notice letter, which complies not only with Quartuccio 
and 
Pel
egr
ini 
II, 
but
also with Dingess/Hartman.  

Second, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, an examination is necessary.  The RO afforded the 
veteran examinations during the course of this appeal, but 
the reports of these examinations are inadequate for deciding 
the claims being remanded.  In some cases, the record still 
conflicts regarding whether the claimed conditions are 
related to the veteran's service, including his service in 
the Persian Gulf.  In other cases, the reports of 
examinations do not include findings sufficient to determine 
whether service connection may be presumed for the claimed 
disorders based on the Persian Gulf service.  In one case, 
the examiner who conducted the examination recommended 
further testing before determining the etiology of the 
claimed disorder.  In light of these facts, a remand for 
further medical inquiry is necessary. 

Third, with regard to the claim of entitlement to service 
connection for alcohol dependence, the veteran's 
representative asserts that the veteran became dependent on 
alcohol secondary to multiple service-connected disabilities.  
Given this assertion and the fact that the Board has not yet 
decided all of the service connection claims at issue, the 
Board defers a decision on the claim of entitlement to 
service connection for alcohol dependence as this claim is 
inextricably intertwined with the other claims being 
remanded. 

This case is REMANDED for the following action:

1.  Provide the veteran VCAA notice on 
his service connection claims, which 
satisfies the requirements of the Court's 
holdings in Quartuccio, Pelegrini II and 
Dingess/Hartman.

2.  Afford the veteran a VA examination 
of his chest for the purpose of 
determining the etiology of his chest 
pain.  Provide the examiner with the 
veteran's claims file for review and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a comprehensive evaluation, 
during which all indicated studies are 
conducted, the examiner should: 

a) note all symptoms associated with 
the veteran's chest, including, if 
appropriate, pain; 

b) if the veteran's reported symptom 
of chest pain objectively exists, 
opine whether such pain is due to a 
specific disease entity;  

c) if the pain or any other chest 
symptom is found to be due to a 
specific disease entity, opine 
whether it is at least as likely as 
not etiologically related to the 
veteran's period of active service;  

d) for each chest symptom not shown 
to be due to a specific disease 
entity, indicate whether the symptom 
represents an objective indication 
of chronic disability resulting from 
an undiagnosed illness related to 
the veteran's Persian Gulf War 
service, or a medically unexplained 
chronic multisymptom illness, which 
is defined by a cluster of signs or 
symptoms; 

e) if any symptom represents an 
objective indication of chronic 
disability resulting from an 
undiagnosed illness or a chronic 
multisymptom illness, also describe 
the extent to which the illness has 
manifested; and 

f) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

3.  Afford the veteran a VA examination 
for the purpose of determining the 
etiology of his chronic fatigue.  Provide 
the examiner with the veteran's claims 
file for review and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
comprehensive evaluation, during which 
all indicated studies are conducted, the 
examiner should: 

a) note whether the veteran has 
chronic fatigue; 

b) if such fatigue objectively 
exists, opine whether it is due to a 
specific disease entity;  

c) if it is found to be due to a 
specific disease entity, opine 
whether it is at least as likely as 
not etiologically related to the 
veteran's period of active service;  

d) if it is not shown to be due to a 
specific disease entity, indicate 
whether it represents an objective 
indication of chronic disability 
resulting from an undiagnosed 
illness related to the veteran's 
Persian Gulf War service, or a 
medically unexplained chronic 
multisymptom illness, such as 
chronic fatigue syndrome, which is 
defined by a cluster of signs or 
symptoms; 

e) if the veteran's fatigue 
represents an objective indication 
of chronic disability resulting from 
an undiagnosed illness or a chronic 
multisymptom illness, also describe 
the extent to which the illness has 
manifested; and 

f) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

4.  Afford the veteran a VA neurological 
examination for the purpose of 
determining the etiology of the veteran's 
headaches, memory loss and blackouts.  
Provide the examiner with the veteran's 
claims file for review and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a comprehensive evaluation, 
during which all indicated studies are 
conducted, including an EEG and MRI, the 
examiner should: 

a) note all symptoms associated with 
the veteran's neurological system, 
including, if appropriate, 
headaches, memory loss and 
blackouts; 

b) if there is objective evidence of 
headaches, memory loss and/or 
blackouts, opine whether each such 
symptom is due to a specific disease 
entity;  

c) if any symptom is found to be due 
to a specific disease entity, opine 
whether it is at least as likely as 
not etiologically related to the 
veteran's period of active service;  

d) for each symptom not shown to be 
due to a specific disease entity, 
indicate whether it represents an 
objective indication of chronic 
disability resulting from an 
undiagnosed illness related to the 
veteran's Persian Gulf War service, 
or a medically unexplained chronic 
multisymptom illness, which is 
defined by a cluster of signs or 
symptoms; 

e) if any symptom represents an 
objective indication of chronic 
disability resulting from an 
undiagnosed illness or a chronic 
multisymptom illness, also describe 
the extent to which the illness has 
manifested; and 

f) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

5.  Once all development is completed, the 
RO should readjudicate the veteran's 
claims, including for service connection 
for alcohol dependence, based on a 
consideration of all of the evidence of 
record.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


